Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed October 22, 2021 have been fully considered but they are not persuasive.
	Applicant has added the limitation to the independent claims: “a chord length…is adjusted so that the air velocity ratio…is the predetermined value” which is not a structural limitation.  The adjustment step within the apparatus claim fails to structurally limit the fan blade element.    The added step is being interpreted as a product-by-process limitation (see MPEP 2113).  As the prior art already encompasses the claimed structure implied through the claimed process, nothing patentably distinguishable is introduced by the amendment.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 7,014,425 B2 (Havel et al. hereinafter).
Havel et al. teach a propeller fan comprising: a hub 14 having a side surface about a center axis C; and a plurality of blades 12 provided on the side surface of the hub, wherein each blade includes an inner peripheral portion 12a,b positioned closer to a base portion of the each blade connected to the hub, and an outer peripheral portion 12c positioned closer to an outer edge of the each blade, a ratio r/R between a radius r as a distance from the center axis to a boundary between the inner peripheral portion and the outer peripheral portion and a radius R as a distance from the center axis to the outer edge of each blade is equal to or lower than 0.4 (see overlapping range: R1= 0.2<r/R<0.5 and 1.2xR1<r/R<0.7) and a relational expression of Lmin/LO > 0.1 is satisfied, where a total of chord lengths of the plurality of blade elements is LO [mm] and a minimum one of the chord lengths of the plurality of blade elements is Lmin [mm].  See FIG. 2A and FIG. 2C clearly showing the chord length of blade portion 12b (the smallest chord length) larger than 10% of the sum of the chord lengths of blade portions 12a and 12b.  .
The structure of Applicant’s inner blade elements and hole have led to the air velocity difference between the inner and outer peripheral portion of the blade reducing, by increasing the air velocity at the inner peripheral portion, compared to a prior art propeller fan having no inner blade elements and hole.  Havel et al. however, similarly show a propeller fan having inner blade elements and a hole.  Accordingly, there is no apparent structural distinction between the prior art and Applicant’s structure implied through the claimed functional language.  
Havel et al. further teach the outer peripheral portion 12c is formed as a single blade surface, and the inner peripheral portion 12a,b includes a plurality of blade elements disposed at a predetermined interval.

3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 7,014,425 B2 (Havel et al. hereinafter).
For claim 3, Havel et al. teach a propeller fan comprising: a hub 14 having a side surface about a center axis; and a plurality of blades12  provided on the side surface of the hub, wherein 22each blade includes an inner peripheral portion 12a,b positioned closer to a base portion of the each blade connected to the hub, and an outer peripheral portion 12c positioned closer to an outer edge of the each blade, the outer peripheral portion12c  is formed as a single blade surface, the inner peripheral portion 12a,b includes at least one hole (unnumbered) and a plurality of blade elements formed to sandwich the hole, the hole is provided in abutting contact with a boundary R2 between the inner peripheral portion and the outer peripheral portion in a radial direction, a ratio r/R between a radius r as a distance from the center axis to the boundary R2 between the inner peripheral portion and the outer peripheral portion and a radius R as a distance from the center axis to the outer edge of each blade is equal to or lower than 0.7 (see overlapping range: R1= 0.2<r/R<0.5 and 1.2xR1<r/R<0.7), and a relational expression of Lmin/LO > 0.1 is satisfied, where a total of chord lengths of the plurality of blade elements is LO [mm] and a minimum one of the chord lengths of the plurality of blade elements is Lmin [mm].  See FIG. 2A and FIG. 2C clearly showing the chord length of blade portion 12b (the smallest chord length) larger than 10% of the sum of the chord lengths of blade portions 12a and 12b.  
The structure of Applicant’s inner blade elements and hole have led to the air velocity difference between the inner and outer peripheral portion of the blade reducing, by increasing the air velocity at the inner peripheral portion, compared to a prior art propeller fan having no inner blade elements and hole.  Havel et al. however, similarly show a propeller fan having inner blade elements and a hole.  Accordingly, there is no apparent structural distinction between the prior art and Applicant’s structure implied through the claimed functional language.  
.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 8,100,665 B2 (De Filippis et al. hereinafter).
De Filippis et al. teach a propeller fan 1 comprising: a hub 2 having a side surface 8 about a center axis 19; and a plurality of blades 3 provided on the side surface of the hub, wherein each blade includes an inner peripheral portion 5 positioned closer to a base portion of the each blade connected to the hub, and an outer peripheral portion 3 positioned closer to an outer edge of the each blade, a ratio r/R between a radius r as a distance from the center axis to a boundary between the inner peripheral portion and the outer peripheral portion and a radius R as a distance from the center axis to the outer edge of each blade is equal to or lower than 0.4 (see column 6, lines 23-30) and a relational expression of Lmin/LO > 0.1 is satisfied, where a total of chord lengths of the plurality of blade elements is LO [mm] and a minimum one of the chord lengths of the plurality of blade elements is Lmin [mm].  See col. 6, lines 35-49. 
The structure of Applicant’s inner blade elements and hole have led to the air velocity difference between the inner and outer peripheral portion of the blade reducing, by increasing the air velocity at the inner peripheral portion, compared to a prior art propeller fan having no inner blade elements and hole.  Havel et al. however, similarly show a propeller fan having inner blade elements and a hole.  Accordingly, there is no apparent structural distinction between the prior art and Applicant’s structure implied through the claimed functional language.  
.

Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 8,100,665 B2 (De Filippis et al. hereinafter).
For claim 3, De Filippis et al. teach a propeller fan 1 comprising: a hub 2 having a side surface 8 about a center axis 19; and a plurality of blades 3 provided on the side surface of the hub, wherein 22each blade includes an inner peripheral portion positioned closer to a base portion of the each blade connected to the hub, and an outer peripheral portion  positioned closer to an outer edge of the each blade, the outer peripheral portion is formed as a single blade surface 3, the inner peripheral portion includes at least one hole 6 and a plurality of blade elements 5 (and respective inner portion of blade 3) formed to sandwich the hole 6, the hole 6 is provided in abutting contact with a boundary between the inner peripheral portion and the outer peripheral portion in a radial direction, a ratio r/R between a radius r as a distance from the center axis to the boundary R2 between the inner peripheral portion and the outer peripheral portion and a radius R as a distance from the center axis to the outer edge of each blade is equal to or lower than 0.7 (see column 6, lines 23-30), and a relational expression of Lmin/LO > 0.1 is satisfied, where a total of chord lengths of the plurality of blade elements is LO [mm] and a minimum one of the chord lengths of the plurality of blade elements is Lmin [mm].  See col. 6, lines 35-49.  
The structure of Applicant’s inner blade elements and hole have led to the air velocity difference between the inner and outer peripheral portion of the blade reducing, by increasing the air velocity at the inner peripheral portion, compared to a prior art propeller fan having no inner blade elements and hole.  Havel et al. however, similarly show a propeller fan having inner blade elements and a hole.  
De Filippis et al. further show the hole 6 is formed within an area from the boundary between the inner peripheral portion and the outer peripheral portion to the side surface of the hub 2 in the radial direction.  See FIG. 4.
For claim 5, the species of FIG. 6-13 each show the trailing edge of the inner peripheral blade element 5 being more axially-downstream than the leading edge of the inner peripheral portion of the blade 3 as is typical for an axial flow fan.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 7,014,425 B2 (Havel et al. hereinafter) as applied to claim 3 above, and further in view of United States Patent No. 8,100,665 B2 (De Filippis et al. hereinafter).
Havel et al. may not teach the trailing edge of the blade 12b being more axially-downstream (on pressure side) from the leading edge of the blade 12a in FIG. 2a. But, FIG. 2c appears to suggest such a scenario.
De Filippis et al. show in FIG. 4 an axial flow fan having an inner peripheral blade element 5, a hole 6, and a main fan blade element 3.  De Filippis et al. increases the static air pressure near the hub through the use of the inner peripheral blade element 5 and hole 6.
The species of FIG. 6-13 each show the trailing edge of the inner peripheral blade element 5 being more axially-downstream than the leading edge of the inner peripheral portion of the blade 3 as is typical for an axial flow fan.
Because Havel et al. is directed to an axial flow fan with blade portions on the inner periphery, and De Filippis et al. similarly show an axial flow fan with blade portion on the inner periphery, but where the trailing edge of the blade axially-downstream of the leading edge portion, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the relative spacing of the leading and trailing edges of Havel et al. based on the teachings of De Filippis et al. for the purpose of increasing the static pressure near the hub of the fan, thereby improving cooling effectiveness.  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816.  The examiner can normally be reached on M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/RICHARD A EDGAR/Primary Examiner, Art Unit 3745